Title: To George Washington from Charles Carter, 22 April 1756
From: Carter, Charles
To: Washington, George



Dear Sr
April 22 1756

Your favour without date came to my hands yesterday; from a conversation with Lt Rutherfold I judge it was wrote on sunday last from which circumstance I conclude you had not seen Mr Kirkpatrick nor Capt. Stewart who I believe could have satisfied you that the House of Burgesses have the Greatest expectations from yr Personall appearance on our Frontiers and are so farr from imputing any mistakes or irregularities of the officers to you that I am satisfied they would have resentd it to yr Satisfaction if any person had.
We all know there are many men to be found in All armys abandon’d to the greatest vices but that can’t be imputd to the Comr whose example is strictly amiable and that that is yr general character I dare affirm. and from my constant attendance in the House I can with great truth say I never heard your conduct questiond[.] When ever you are mentiond tis with the greatest respect I hope you will therefore arm yrSelf with patience and dispise such reflections as May be cast by any Malevolent

enimies to you and every upright member of society. The end of those sort of men is to raise uneasiness in yr Breast and to creat a distrust of yr friends in hopes of carrying into execution there secret dangerous designs. I have communicated yr letter to many of yr friends and we are much at a loss to guess at the authors and the charge unless some irregularitys of the Officers that have been mentiond has lead unthinking individuals into reflections on the whole from a letter wrote by the worthy Capt. Peachy your orders and Instructions appear in a light worthy the character of the most experiencd Officer and I assure you a very great majority of our House would prefer you to any Person and in order to prev[en]t a superior command are determind the men to be raisd by lot shall not be marchd out of the Colony. The Number in the whole is 1500 they are to be raisd by lot out of the able bodied men in all the countys except five frontier countys and with the greatest expedition so that you may expect to have yr regt compleat early in may and without an additional Numr of officers, a chain of Forts are to be built on our western Frontiers.
Several Ships are arrived in Rap[pahanno]c[k] and York but the acct are not meterial as little alteration is made in the state and the same expec[tatio]n of a sudden rupture continues.
Mr Benjn Grymes Returnd in a mary land ship who says France offers 4 millions and to comp[l]y with the Treaty of Utrech but our King demands 8 millions sterg and a large Numr of Men of Warr to be deliverd as security and every thing Settld to his Satisfaction in America before he will put a stop to reprizals. I have not yet seen him.
I am concernd to hear of Poor Merc[e]rs and Carters fate and I pray God to bless you and defend you upon all occasions and may yo. be the happy instrument of deliverg us from the Barbarous incursions of our Enimies. The Cherokee Indians are to be marchd directly to Winchester I hope you will use yr utmost indeavours to prevail with the Inhabitants to continue at their respective settlements as deserting the County of Frederick will be a fatal step and subject them to ruin[.] My compts to My Lord Fairfax and all my Acquaintances and believe me to be Dr Sr Yr Most obedient and afft. hume Servt

Ch. Carter

